     Case 2:15-bk-15952-RK      Doc 1316 Filed 12/17/18 Entered 12/17/18 17:27:05                  Desc
                                   Main Document Page 1 of 3


1
2
                                                                       FILED & ENTERED
3
4                                                                            DEC 17 2018
5
                                                                        CLERK U.S. BANKRUPTCY COURT
                                                                        Central District of California
6                                                                       BY bakchell DEPUTY CLERK


7
                                        NOT FOR PUBLICATION
8
                             UNITED STATES BANKRUPTCY COURT
9
                              CENTRAL DISTRICT OF CALIFORNIA
10
                                     LOS ANGELES DIVISION
11
12
13   In re:                                        Case No. 2:15-bk-15952-RK
14   FRED MATTHEW ADELMAN,                         Chapter 7
15                                                 SEPARATE STATEMENT OF DECISION ON
                                      Debtor.
                                                   TRUSTEE’S MOTION OBJECTING TO
16
                                                   DEBTOR’S CLAIMED PERSONAL
17                                                 PROPERTY EXEMPTIONS

18                                                 Date: December 4, 2018
                                                   Time: 2:30 p.m.
19                                                 Courtroom: 1675
20
21            By separate order, the court grants the motion of Wesley H. Avery, Chapter 7

22   Trustee, objecting to the personal property exemptions of Debtor Fred Matthew

23   Adelman, which was heard before the court on December 4, 2018. D. Edward Hays, of

24   the law firm of Marshack Hays LLP, appeared for the Trustee. No other appearances

25   were made at the hearing. The court issues this separate statement of decision on the

26   motion to set forth its reasons for granting the motion, which were stated originally in its

27   tentative rulings, but reformulates the rulings because the court had revised its tentative

28   ruling, deletes the superseded part of the ruling and corrects a typographical error in the




                                                  -1-
     Case 2:15-bk-15952-RK     Doc 1316 Filed 12/17/18 Entered 12/17/18 17:27:05             Desc
                                  Main Document Page 2 of 3


1    the tentative ruling.
2           First, with respect to the opposition to Trustee's motion filed by Debtor's spouse,
3    Kristen Whitney, purported on debtor's behalf, the court notes that Debtor as a self-
4    represented party must appear on his own behalf pursuant to Local Bankruptcy Rule
5    9011-2, and Ms. Whitney, who is not an attorney at law admitted to practice before the
6    federal courts in the Central District of California, may not represent him. To the extent
7    that Ms. Whitney asserts that Debtor is incompetent to represent himself, she cannot do
8    it for him, and she has not been appointed by the court to serve as a guardian ad litem
9    for him in accordance with Federal Rule of Bankruptcy Procedure 1004.1.
10          On the merits of the motion, the court will grant the motion for the reasons stated
11   in the moving papers. Debtor has not sufficiently described the particular assets
12   claimed as exempt in order for the trustee to investigate the exemptions either on his
13   Schedule C to his bankruptcy petition or in his opposing papers. 11 U.S.C. 522(l);
14   FRBP 4003(a). "The property must be set forth in sufficient detail to permit the
15   bankruptcy trustee to investigate the exemptions." 2 March, Ahart and Shapiro,
16   California Practice Guide: Bankruptcy, ¶ 7:210 at 7-27 - 7-28 (2017), citing Payne v.
17   Wood, 775 F.2d 202, 207 (7th Cir. 1985). The trustee has shown that there is no such
18   property that could be claimed as exempt that meets the description of paid earnings or
19   retirement accounts that qualify for the claimed exemptions under California Code of
20   Civil Procedure Sections 704.070 and 704.115 in light of debtor's final account filed at
21   the time of conversion of the case to Chapter 7, and debtor has not sufficiently identified
22   in his Schedule C or his opposition, or otherwise shown that there is property that could
23   so qualify. Moreover, the court agrees with trustee that 11 U.S.C. 522(n) is not a proper
24   statutory basis for an exemption as claimed by debtor. Thus, debtor has not met his
25   burden of proving his entitlement to the claimed exemptions under California law for his
26   ///
27
28




                                                 -2-
     Case 2:15-bk-15952-RK     Doc 1316 Filed 12/17/18 Entered 12/17/18 17:27:05         Desc
                                  Main Document Page 3 of 3


1    claimed California exemptions. In re Diaz, 547 B.R. 329, 337 (9th Cir. BAP 2016), citing
2    California Code of Civil Procedure §§ 703.580(b) and 704.780(a).
3          IT IS SO ORDERED.
4                                            ###
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25        Date: December 17, 2018

26
27
28




                                                -3-
